Terral, J.,
delivered the opinion of 'the court.
On the twenty-third day of January'-, 1897, Gilland Brothers, a firm composed of Jones Gilland, and J. W. and S. N. Gilland, brought suit on an open account for $145.80, due the first day of January, 1894, against Moses 35. Yarbrough. Yarbrough pleaded the statute of limitation of three yrears, and to avoid said plea, the plaintiff replied a new promise in writing of March 7, IS96.
The account sued on, among other articles, was for 8,000 pounds of bone dust charged at $110, and the three last items of the account aggregated $9.60; the letter containing the alleged new promise was address to Jones Gilland, and acknowledged that Yarbrough was indebted to him. for four tons of phosphate at the price’of $300, and that he was also indebted to Gilland in an account for $9.60 for articles bought by him when *142be made a payment to Gilland, which the account showed to have been on the first of December, 1893.
It is insisted that the writing is insufficient under our statute, code 1892,. § 2757, to charge Yarbrough, because it is addressed to Jones Gilland instead of to Gilland Brothers, and because the acticles aggregating the $9.60 are not sufficiently specified.
The circuit court directed a verdict for the plaintiff for $109.60.
It was in evidence that Jones Gilland was the leading and managing member of the firm, of Gilland Brothers, and there is no room to doubt that the account sued on contained the articles for which the defendant acknowledged himself indebted in the sum of $109.60,
The acknowledgment made to Jones Gilland, we think, was sufficient to hind the defendant to pay the debt, which was clearly due to Gilland Brothers, and the judgment is

Affirmed.